Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9-15, 21-25 is/are rejected under 35 U.S.C. 103 as obvious over Bovaird (US 20070272337 A1) referred to as Bovaird herein after and further in view of Nishiwaki et al. (US 9522573 B2) referred to as Nishiwaki herein after.
Regarding claims 1.10-11, and 21-24, Bovaird discloses a pneumatic tire comprising, at least 4 circumferential grooves (12), with two shoulder land portions, a first land portion and second land portion bordering a rib in-between that includes a tire equatorial plane.
A plurality of inclined grooves (Fig 1 or Fig 5),
An inclined groove of the plurality of inclined grooves having at least two bent portions, see grooves surrounding reference number (18) in Fig 1, or surrounding sipes (54) in Fig 5. At least one end terminating where it meets the circumferential groove. A non linear, or circumferential groove with a bent portion is labeled below.

    PNG
    media_image1.png
    640
    569
    media_image1.png
    Greyscale

Bovaird fails to specifically disclose the sipe in the first or second land portion with a bent portion however Bovaird specifically discloses all of the sipes having a depth Ds from the initial tread surface, wherein a portion of the sipe, depth 32, has a zigzag configuration [0031] thus a bent portion.

Bovaird does not specifically disclose dimensions for the linear sipes terminating in the central rib as labeled in Fig 5 above however the invention of Boavaird explicitly recites that the depth Ds of the sipe and width may be directly correlated with the sipe length to optimize the wear of the sipe and life of the tire [0029], [0039[, Claim 1.  Thu it would be obvious to one of ordinary skill in the art to optimize the dimensions of the sipe as taught by Bovaird to achieve the increased life of the sipe and tread.
Nevertheless, in the same field of endeavor, Nishiwaki discloses sipes may have a straight or zigzag configuration [0054], thus it would be obvious to one skilled in the art to modify the straight sipes of Bovaird with zigzag sipes because Nishiwaki discloses zigzag sipes (17) are a known alternative in the art to straight sipes provided in a center rib (5) of a tread comprising 4 circumferential grooves (3A/ 3B)  said sipes (17) terminating within said rib and provided to improve the driving/breaking force, ice performance and straight running stability [0053]. Nishiwaki discloses the sipes having a width of not more than 1.5 mm [0053] and further 0.2-0.8 with a depth of 3-12.0 mm [0070] thus it would alternatively be obvious to one of ordinary skill in the art to modify the sipes of Bovaird, which may be considered bent, with those of Nishiwaki which are bent, as viewed from the tread surface before and tread wear, to achieve these benefits.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

In re Mraz, 173 USPQ 25 (CCPA 1972)
While patent drawings are not to scale, relationships clearly shown in the
drawings of a reference patent cannot be disregarded in determining the
patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). In Mraz,
examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and
Canada (CA 1,428,142). Claim 1, directed to deburring rolls, required that the
mating portions of roll members define a strip-receiving peripheral groove with
inwardly converging inclined surfaces at an angle, with respect to a plane
perpendicular to the axis of the roll member, not exceeding 15o. With respect to
the claimed limitation of the angle with respect to a plane perpendicular to the
axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of
the Wilson reference, which is reproduced below:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The Patent Office Board of Appeals (the Board) affirmed the examiner's 103
rejection. Appellant argued that the Board erred in that it "treated diagrammatic
drawings of the principal reference, Wilson et al, as working drawings, scaled the
drawings to find a disclosure meeting a critical maximum angular limitation in all
of appellant's claims" (page 27). The U.S. Court of Customs and Patent Appeals

of the V-shaped groove 10a measures about 6o on this drawing, but the
specification says nothing about the angle" (page 26). The Court acknowledged
that patent drawings are not working drawings. (page 27) However, the Court
held that things shown clearly in patent drawings cannot be disregarded. (page
27) The Court found that Figure 3 of the Wilson reference focuses on the edge
rolls, showing them with great particularity and showing the grooves thereon to
have an angularity well within the range recited in appellant's claim (page 27). In
particular, the Court found that the Wilson reference shows an edge roll having a
6o degree groove angle. (page 28) The Court affirmed the decision of the Board.

MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
	
Regarding claims 3 and 12, a longest extending portion of the inclined groove clearly appears to have an inclination angle with a tire circumferential direction within 15° to 60° as depicted below, which overlaps with the claimed range of claim 3.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)


    PNG
    media_image4.png
    661
    569
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    534
    985
    media_image5.png
    Greyscale


Regarding claims 4 and 13, Bovaird discloses providing sipes for varying stiffness [0039] (or rigidity as a concern of the presently claimed invention of claim 3), and specifically states that those skilled in the art will appreciate that that selection of sipes in various tread elements is selected to meet the intended tire performance characteristics [0028].  Furthermore, Fig 5 Bovaird discloses the number of sipes depicted in Fig 5 anywhere from 3 sipes in between grooves to 9 sipes between grooves, which would incline one skilled in the art to attempt these configurations or adjust the sipe density to achieve the desired rigidity as discussed above.  Giving the claims the broadest reasonable interpretation in view of the specification the term “unit length” is not defined as a particular length.
Absent any critical distinction of the claimed angles and why one of ordinary skill in the art would not be inclined to achieve these ranges from the depictions of Bovaird this is a prima facie case of obviousness.

Regarding claims 5 and 14, a ratio of an entire length of a sipe and a dimension between opposite end portions of the sipe in the tire width direction appears to fall within the range when the sipe of Fig 5 is measured additionally the dimension between the end points of the sipe does not require 
Regarding claims 6 and 15, it is unclear how to define an area of a block located adjacent to only the inclined groove and the sipe nevertheless, the sipes of Bovaird Fig 5 are spaced at such a distance and the sipe spacing and angles has been made obvious above that it would be clear to one skilled in the art any block defined by two circumferential grooves and the inclined grooves is more than twice any block defined between sipes, at the least, see Fig 5, specifically the smaller block defined by the two sipes and the inclined grooves in reference to the other defined blocks by claims 6 and 15.
Regarding claims 7 and 16, in Fig 5, of Bovaird the line segment that joins bending points is approximately just over 2cm in a standard print off when measured from the each point of the inclined groove bent portions in the figure from point to point of the bends while the maximum width is about 2 cm, As stated previously, while patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  Absent any critical distinction pointed out or large various between the two dimensions of claim 7 a prima facie case of obviousness has been established.
Regarding claim 9, at least Fig 3 of Bovaird would create a sipe with a raised portion, the differing depths are discussed further in [0033], [0034] and how such a sipe blade would result in said sipe blade would result in such a feature. 
Regarding claim 25, Bovaird discloses an alternative embodiment where the inclined grooves in the rib extend past the tire equatorial plane thus it would be obvious to one skilled in the art to choose the inclined grooves in the ribs from either embodiment (fig 1 or fig 5) of Bovaird.  Bovaird does not provide any reason or distinction for the grooves between the two embodiments, thus where given a finite number of solutions (two) to extending the grooves past the tire equatorial plane it would have been obvious to one skilled  in the art to try either with a reasonable expectation of success see MPEP 2343.


Claim(s) 8 and 16-20 is/are rejected under 35 U.S.C. 103 as obvious over Bovaird and Nishiwaki as applied above, and further in view of Ono (US 20040211502)
Regarding claim 8 and 17-18, the combined teachings of Bovaird and Nishiwaki are silent as to a raised bottom within the inclined groove adjacent to the circumferential grooves.
Ono discloses a pneumatic tire comprising a tread wherein said tread is provided with circumferential grooves and widthwise-inclined grooves. Ono discloses a raised bottom portion (23) provided at the bottom of a groove especially wherein a widthwise groove meets a circumferential groove increases rigidity [0045], [0073]-[0074], It would he obvious to one skilled in the art, in light of the teachings of Ono, to modify Bovaird with raised bottom groove portions at the intersections of the inclined grooves or sipes in an attempt to increase rigidity as taught by Ono and discussed as a necessary feature in [0039] of Bovaird and known as a optimizable feature to one skilled in the art.  Absent any differing dimensions or criticality pointed out by Applicant that this feature cannot be combined with the tread design taught by Bovaird above this is an obvious modification known in the art and discussed by Ono.
Regarding claims 19-20, An inclined groove of the plurality of inclined grooves having at least two bent portions, see grooves surrounding reference number (18) in Fig 1, or surrounding sipes (54) in Fig 5. At least one end terminating where it meets the circumferential groove. A nonlinear, or circumferential groove with a bent portion is labeled below.

    PNG
    media_image1.png
    640
    569
    media_image1.png
    Greyscale


Response to Arguments


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-25 are rejected on the ground of nonstatutory double patenting over claims 1-16 of U.S. Patent No. 10214054 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: see at least Fig 1 and Tables 1-1 through 1-3
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshikawa (US 20150013865 A1) Yoshikawa the formula disclosed by Yoshikawa to have sufficient sipes while maintaining rigidity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741